Citation Nr: 0118152	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE


Entitlement to specially adapted housing or special home 
adaptation grant.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years, and 
separated from service in August 1970.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.  

The veteran was scheduled for a hearing before a Member of 
the Board in June 2001.  He did not report for the scheduled 
hearing.   


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In the present case, the veteran is seeking entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant. Applicable regulations provide that specially adapted 
housing is available to a veteran who has a permanent and 
total service-connected disability due to: (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a) (West 
1991); 38 C.F.R. § 3.809 (2000). The phrase "preclude 
locomotion" is defined as the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible. 38 C.F.R. § 3.809(d) (2000).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809.

The record shows that the veteran was examined by VA in 
February 1999.  At that time, the diabetes mellitus examiner 
noted that the veteran walked with a broad-based gait, and 
that he used a cane for support.  The neurological examiner 
noted by way of history that the veteran had right foot drop 
that required a brace and that he required a cane for gait 
stability.  When the veteran submitted his substantive appeal 
in August 2000, he indicated that he used a cane and a brace, 
and that these were provided to him by VA to provide mobility 
and stability.  He indicated that his brace had been recently 
modified by a VA contractor.   VA prosthetic clinic records 
do not appear to be in the claims folder.  Medical records 
showing the determination of the need for a brace or braces 
and the issuance of those braces would be relevant in this 
case.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for him recently.  
With any necessary authorizations from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.  In 
this regard, the RO should specifically 
include securing all VA records, 
including all records concerning the 
fitting of a brace for the veteran.  If 
the RO is unable to obtain any identified 
records, the RO must identify to the 
veteran which records were unobtainable, 
describe to the veteran the efforts which 
were made in an attempt to secure the 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.  

2.  The RO should schedule the veteran 
for a VA examination to determine whether 
the veteran's service-connected 
disabilities (diabetes mellitus and 
peripheral neuropathy) have resulted in 
the loss of use of one lower extremity 
together with residuals of organic 
disease or injury which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
Whether any such loss of use is permanent 
should be addressed.  To familiarize the 
examiner with the veteran's medical 
background, the RO must provide the 
examiner with the claims file, and the 
examiner must indicate in the record that 
the file has been reviewed. Any indicated 
tests and studies should be conducted.  
Complete rationale for any opinions given 
or conclusions drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




